DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12. A computer implemented method for wireless communications access security, the method comprising steps a server computer is programmed to perform, the steps comprising:
from each one of a plurality of client devices remote from the server computer, receiving at least one parameter set, each parameter set pertaining to a respective access point administrated by a party other than a user of the client device, and comprising at least one value extracted based on measurement of at least one parameter during wireless communication between the client device and the access point;
deriving a reference set of values for each respective one of the access points from the received at least one parameter set pertaining to the access point, the reference set defining at least one value expected to be extracted based on 
providing at least one of the derived reference sets of values to a client device in remote communication with the server computer, thereby allowing the client device in remote communication with the server computer, to detect a deviation of at least one value extracted by the client device based on measurement of the at least one parameter during the wireless communication of the client device with the access point when the access point is active, from at least one of the at least one expected value defined by the provided reference set of values pertaining to the active access point, and based on the detected deviation, to carry out at least one step of the group consisting of: alerting on a threat indication to a user of the client device, restricting the communication of the client device with the active access point, diverting the communication of the client device with the active access point, and suspending the communication of the client device with the active access point; the method further comprising receiving a threat evaluation function from the server computer, wherein the server computer derives the 
18. An apparatus for wireless communications access security, the apparatus comprising:
a computer processor of a server computer;

other than a user of the client device, and comprising at least one value extracted based on measurement of at least one parameter during wireless communication between the access point and the client device;
a function deriver, implemented on said computer processor, in communication with said parameter receiver, configured to derive a reference set of values for each respective one of the access points from the received at least one parameter set pertaining to the access point, the reference set defining at least one value expected to be extracted based on measurement of at least one parameter during wireless communication with the access point, such that a deviation of an extracted value from the expected value is indicative of potential threat; and
a function provider, implemented on said computer processor, in communication with said function deriver, configured to provide at least one of the derived reference sets of values to a client device in remote communication with the server computer, thereby allowing the client device in remote communication with the server computer, to detect a deviation of at least one value extracted by the client device based on measurement of the at least one parameter during the wireless communication of the ;
receiving from the function deriver of said computer processor a threat evaluation function, the function deriver further configured to derive a threat evaluation function from a plurality of parameters measured by a plurality of client devices during wireless communication with access points.
19. A non-transitory computer readable medium storing computer processor executable instructions for performing steps of wireless communications access security on a server computer, the steps comprising:
from each one of a plurality of client devices remote from the server computer, receiving at least one parameter set, each parameter set pertaining to a respective access point administrated by a party other than a user of the client device, and comprising at least one value extracted based on measurement of at least one parameter during wireless communication between the client device and the access point;

providing at least one of the derived reference sets of values to a client device in remote communication with the server computer, thereby allowing the client device in remote communication with the server computer, to detect a deviation of at least one value extracted by the client device based on measurement of the at least one parameter during the wireless communication of the client device with the access point when the access point is active, from at least one of the at least one expected value defined by the provided reference set of values pertaining to the active access point, and based on the detected deviation, to carry out at least one step of the group consisting of: alerting on a threat indication to a user of the client device, restricting the communication of the client device with the active access point, diverting the communication of the client device with the active access point, and suspending the communication of the client device with the active access point; 
the steps further comprising receiving a derived threat evaluation function from the server computer, wherein the server computer derives the 

Response to Arguments
Applicant’s remarks filed on 03/11/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim 8 is cancelled. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 10, 11 that were rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US PGPUB # 2010/0162392] in view of Nedkov et al. [US PAT # 8191128], further in view of Bhattacharya et al. [US PAT # 7483972], applicant’s claim amendments filed on 03/11/2021 and the examiner’s claim amendment herein have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 2 that was rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US PGPUB # 2010/0162392] in view of Nedkov et al. [US PAT #8191128] and Bhattacharya et al. [US PAT # 7483972] as applied to the rejection of claim # 1 above, further in view of Bettini et al. [US PGPUB # 2013/0347094], the rejection is withdrawn. 
Regarding claim[s] 3 - 7, 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US PGPUB # 2010/0162392] in view of Nedkov et al. [US PAT #8191128] and Bhattacharya et al. [US PAT # 7483972] as applied to the 
Regarding claim[s] 12, 16, 18, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB # 2015/0110077] in view of Jeong et al. [US PGPUB # 2010/0162392], further in view of Bhattacharya et al. [US PAT # 7483972], the rejections are withdrawn.
Regarding claim[s] 13-15 that were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB # 2015/0110077] in view of Jeong et al. [US PGPUB # 2010/0162392], and Bhattacharya et al. [US PAT # 7483972] as applied in the rejection of claim #12 above, further in view of Ponnampalam et al. [US PGPUB # 2016/0014613], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 7, 9 – 19 are allowed, but are renumbered as 1 – 18. 
Applicant’s remarks and amendments submitted on 03/11/2021 for application number 15439663 and the examiner’s claim amendment herein have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the amended claim invention. The prior arts in the field of applicant’s endeavor, but do not teach the claimed invention:
Shavell et al. [US PAT # 10068089], who generally does teach network security may include: obtaining initial information that at least partially identifies an initial access point for connecting to a network, after obtaining the initial information, obtaining subsequent 
	While Shavell does teach initial information that is at least partially identifies a subsequent access point for connecting to the network, comparing, by a security program, the initial information and the subsequent information in an attempt to detect whether the initial access point and the subsequent access point are the same, however, Shavell does not teach at least the claim limitation of: “………………….by the client device and based on the detected deviation, carrying out at least one step of the group consisting of: alerting on a threat indication to a user of the client device, restricting the communication of the client device with the active access point, diverting the communication of the client device with the active access point, and suspending the communication of the client device with the active access point, the method further comprising receiving a threat evaluation function from the server computer, wherein the threat evaluation function is a function derived by the server computer from a plurality of parameters measured by a plurality of client devices during wireless communication with access points, wherein a determining of the threat indication is carried out using the threat evaluation function.” of claim #1. 
King [US PGPUB # 2010/0100930], who generally does teach security server apparatus and associated system for securing wireless communication of devices. The method includes transferring security policy configuration information from the security server to wireless devices. The method also includes ascertaining compliance of wireless activity of the wireless devices with the security policy configuration using client software modules installed on the wireless devices. 
	While King does teach obtaining configuration information by a security server from wireless devices connected to a network, however, King does not teach at least the claim limitation of: “………………….by the client device and based on the detected deviation, carrying out at least one step of the group consisting of: alerting on a threat indication to a user of the client device, restricting the communication of the client device with the active access point, diverting the communication of the client device with the active access point, and suspending the communication of the client device with the active access point, the method further comprising receiving a threat evaluation function from the server computer, wherein the threat evaluation function is a function derived by the server computer from a plurality of parameters measured by a plurality of client devices during wireless communication with access points, wherein a determining of the threat indication is carried out using the threat evaluation function,” of claim # 1. 
McCaig et al. [US PGPUB # 2018/0262533], who generally does teach monitoring device data and gateway data. Such devices are connected to a network via the gateway device. Data transmitted and received by one or more of the devices may be 
	While McCaig does teach monitoring data characteristics of both devices and gateways connected to a wireless network, where the data characteristics that are monitored are: signal strengths, device statuses, network security. However, McCaig does not teach at least the claim limitation of: “………………….by the client device and based on the detected deviation, carrying out at least one step of the group consisting of: alerting on a threat indication to a user of the client device, restricting the communication of the client device with the active access point, diverting the communication of the client device with the active access point, and suspending the communication of the client device with the active access point, the method further comprising receiving a threat evaluation function from the server computer, wherein the threat evaluation function is a function derived by the server computer from a plurality of parameters measured by a plurality of client devices during wireless communication with access points, wherein a determining of the threat indication is carried out using the threat evaluation function,” of claim # 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434